OPINION — AG — ** BANKING — BRANCH BANKING — 'CAGES' — TELLERS WINDOWS ** THE OPERATION OUTLINED BY YOU DOES NOT NOT CONSTITUTE ' BRANCH BANKING ' AS THAT TERM IS UNDERSTOOD AND BY THIS OFFICE CONSTRUED; BUT THAT SUCH ADDITIONAL WINDOWS OR " CAGES ", OPERATED IN THE MANNER OUTLINED, WOULD CONSTITUTE EN ENLARGEMENT OR EXTENSION OF THE FUNCTIONS PERFORMED IN THE REGULAR BANKING HOUSE OF THE BANK INVOLVED; WHICH MAY BE ESTABLISHED BY A STATE BANK, IF WITHIN THE APPLICATION LIMITATIONS UPON THE VALUE OF REAL ESTATE, FURNITURE AND FIXTURES WHICH MAY BE HELD BY A STATE BANK FOR THE CONVENIENT TRANSACTION OF ITS BUSINESS. (6 Ohio St. 108 [6-108](F)) (ACCOUNTS AND CHECKS TO BE CASHED AND TRANSMITTED TO THE TELLER'S WINDOWS IN THE BANKING HOUSE) CITE: 6 Ohio St. 108 [6-108] (JAMES C. HARKIN)